470 So. 2d 112 (1985)
LOOP, INC.
v.
COLLECTOR OF REVENUE, State of Louisiana.
No. 85-C-0766.
Supreme Court of Louisiana.
May 31, 1985.
Reconsideration Denied Stay Order Recalled June 27, 1985.
Granted. See Per Curiam.
PER CURIAM.
Granted in part. The court of appeal, 464 So. 2d 785, correctly maintained the exception of improper venue. La.C.C.P. Art. 925; La.R.S. 47:1436. However, the court of appeal erroneously refused to transfer the case to the proper court pursuant to La.C.C.P. Art. 932. In doing so, the intermediate court considered and ruled upon the "underlying question" of prescription or peremption, although those issues had not been raised by the parties or ruled on by the trial court. The issue of whether La.C.C. Art. 3462 applies to a petition for review of a decision of the Board of Tax Appeals is a difficult one which should be decided when and if the underlying question is raised by the parties.
Accordingly, the action is transferred to the Civil District Court for the Parish of Orleans for further proceedings.